Title: To George Washington from Lieutenant Colonel Eleazer Oswald, 28 October 1778
From: Oswald, Eleazer
To: Washington, George


          
            May it please your Excellency,
            Philadelphia, 28th October 1778
          
          Your Letter of the 14th Instant was handed me last Evening. After sending my resignation to your Excellency, I waited some Days at Fredericksburg; an Answer, and unluckily your Note, requesting my Attendance at Head-Quarters, did not arrive ’till a few Hours after I had sett off for this Place, and which I did not receive till last Week—But General Knox, or Colonel Lamb, might have fully satisfied your Excellency with respect to my leaving Camp, where I could not possibly remain, and subject myself to the Commands of a junior Officer.
          If the Idea of resenting an Injury, or of not tamely submitting to a 
            
            
            
            Degradation, or of not giving up all the rights of an Officer & Soldier, be erroneous? then I acknowledge that the Idea I have adopted, is erroneous—But it is a maxim, no less just, than general, he that will not contend for his own rights, as an Individual, will never defend the Rights of the Community.
          As to the Plan established by the Committee of Arrangement, I have examined it attentively, and cannot find by any One of the Resolutions—by the Articles of War—or by any Resolve of Congress, the Principle on which the Board has determined my Case, therefore must conclude, that they have established an unwarrantable, and arbitrary Precedent.
          I did not mean to say, that the recommendations of the Committee were not inserted in General Orders of the 15. September—but, that I thought myself intitled to a Sight of the Proceedings of the Board at large, and that the Report of the Board of General Officers of the whole Line, upon which the recommendations were founded, ought also to have been inserted—But as your Excellency seems disposed not to enter into the Merits of the Principles, on which the Decision of the Board was founded, I would not wish to intrude farther on this Head, except observing, that as your Excellency is invested with all mili<tary> Authority, an Impropriety of Conduct in an<y> Board of Officers, or the Complaints of Individuals, might be corrected, and adjusted: In my Instance I do not expect it, as I was compelled to relinquish the right of appealing for redress, before my Claims could even be taken into Consideration: And Justice could not be expected from a Board, (who could make a Demand so ruinous & destructive to the Privileges of a free Citizen & Soldier) the Majority of which, were Men, who came into the Service clothed with the Rights of senior Officers, and Men, who have been superceded, and have tamely submitted to the Indignity.
          I perfectly agree with your Excellency that it is much to be lamented that no Mode can be devised, to adjust Disputes about Rank to satisfy all parties—It is also to be lamented, that no fixt System has ever been adopted, as almost every Board have introduced a Mode of their Own—But a Mode of administring Justice, I think might have been establishd.
          I am much obliged to your Excellency for the concern you express at the Loss of a good Officer, to the Service; and I do assure you Sir, that nothing but Injustice, by depriving me of my right, and transferring it to another, determines me to leave the Army—In so disgraceful a Situation I am sure your Excellency would not wish an Officer to serve: And, notwithstanding, I have the highest Esteem and Regard for your Excellency, I am sorry to observe, that there has not been more Attention paid to many brave and deserving Officers.
          
          
          
          Colonel Lamb will settle my Accounts with the Public—I shall take the Liberty of inclosing my Commission to Congress, together with a just Representation of my Case, and my Reasons for resigning. I am, with all Respect, Your Excellency’s, most obedient and very humble Servant
          
            Eleazer Oswald
          
        